Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 9/28/2022 are being considered by the examiner.
Applicant's arguments filed with respect to the 35 USC §101 rejections raised in the previous office action have been fully considered, but they are not persuasive. 
On page 9, the applicant argues that regarding the amended claim 1, “claim 1 does not describe an abstract concept”. The amendment is still a human activity where a human wants to asks user A and B for feedback about the movie that is playing. The human first assesses that the situation is tense and everyone is engrossed in the movie in an action scene. So the human decides to time the question when the action scene has ended and then asks user A “Isn’t this a really good movie?”, and times to ask the same question (second inquiry) of user B after it gets an answer from A. The output control unit is an additional element that controls the sound but that is simply generic hardware that implements the human activity.
On page 10/11 the applicant argues “[a]lleged abstract idea is integrated into a practical implementation…Empathizing with the evaluation of the user or performing an inquiry about a reason, can enhance the conversation of the user and can further hear preference information”. The showing of empathy when the agent stance matches the user or asking for reason for evaluation when the agent stance is different than the user is at most an improved method of human activity, as it is a particular method of human activity; thus it is not an improvement in technology.
On page 12 the applicant argues “the Applicant has shown teachings in the Speciation…describe a practical implementation and how the technology is improved…” The paragraphs [0054, [0077] simply show steps of human activity and are not demonstrated to be an improvement in technology or a practical implementation.
On page 12 the applicant argues “[a]mended independent claims…describe an unconventional activity using conventional elements”. The additional elements evaluated in the Office Action have not been determined to be conventional activities, instead, they simply describe steps being implemented by a computer being used a tool, as discussed in the 101 rejection below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 11-16 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims 1, 15 and 16 recite a database configured to store a stance of an agent, wherein the agent is included in an agent device; an evaluation extraction unit configured to extract an evaluation, by a first user of a plurality of users, for content, wherein the extraction of thand an output control unit configured to: determine a situation of a dialogue of the plurality of users; and control, based on the determined situation, the agent device to output, via sound, the generated first inquiry sound data and the second inquiry sound data at a specific timing.
The limitations of “extracts”, “evaluation” and “generate” as drafted cover a human organizing of activities where a human hears an utterance from a human “I like cats” and from this it extracts an emotion of “like”, and then says out loud “why do you like cats?”. The human makes a note of the stance and writes it in a notebook. The amendment show a human activity where a human wants to asks user A and B for feedback about the movie that is playing. The human first assesses that the situation is tense and everyone is engrossed in the movie in an action scene. So the human decides to time the question when the action scene has ended and then asks user A “Isn’t this a really good movie?”, and times to ask the same question (second inquiry) of user B after it gets an answer from A. The output control is an additional element that controls the sound but that is simply generic hardware that implements the human activity.
This judicial exception is not integrated into a practical application. In particular claims 15 recites additional element of “processor”, which is a form of generic computer equipment. In the as-filed Specifications “[0025] The control unit 10 functions as an operation processing device and a control device, and controls the overall operation in the agent device 1 according to various programs. The control unit 10 is realized by, for example, an electronic circuit such as a central processing unit (CPU) or a microprocessor. Furthermore, the control unit 10 may include a read only memory (ROM) that stores a program to be used, an operation parameter, or the like, and a random access memory (RAM) that temporarily stores a parameter that changes appropriately, or the like”, the “processor” is a general purpose computer device.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim 2 recites wherein the evaluation extraction unit extracts, from a dialogue content of a plurality of users, a respective evaluation of each of the user of the plurality of users for the content. This amounts to a human listening to a group of people and from each person’s conversation, extracting an emotion. No additional limitations are present.
Claim 3 recites wherein the generation unit generates, as the preference information, inquiry sound data to ask for a reason for the evaluation of the first user. This amounts to a human while listening to a conversation and extracting an emotion from that conversation, asking the person why they feel that way. No additional limitations are present.
Claim 5 recites wherein the evaluation extraction unit acquires an evaluation word related to the content to be evaluated from an analysis result of the utterance content, and extracts the evaluation of the first user. This amounts to a human while listening to a conversation from another person saying “I like cats”, and extracting the word “likes” from the conversation. No additional limitations are present.
Claim 6 recites wherein the evaluation extraction unit is further configured to extract th This amounts to a human evaluating a conversation from a user who raises his hands in despair, by writing in a notebook the emotion of the conversation as “despair”. No additional limitations are present.
Claim 7 recites wherein the first inquiry sound data further comprises inquiry about a reason for th This amounts to a human listening to two people’s opinion about who disagree on why they like Egyptian Pyramids and says out loud “I agree that the Pyramids are beautiful”. No additional limitations are present.
Claim 11 recites wherein the evaluation extraction unit is further configured to extract the preference information of the second user who has the dialogue with the first user based on whether the second user agrees with th. This amounts to a human saying out loud that “I agree the movie is good” when there is disagreement between two people who are providing feedback on the move. No additional limitations are present.
Claim 12 recites wherein the generation unit is further configured to: empathize with th This amounts to a human saying to a person who has provided feedback on a book “are you sure you like this book because last James Bond book you read, you weren’t thrilled about it”. No additional limitations are present.
Claim 13 recites wherein the generation unit generates inquiry sound data for inquiry about unregistered preference information related to the content in the stored preference information of the user. This amounts to a human asking out loud “You have not shown any preference for action movies in the past” in response to feedback from a person who provided feedback “I loved this James Bond movie”. No additional limitations are present.
Claim 14 recites wherein the generation unit determines whether or not generation of the inquiry sound data is continued according to a reaction of the user to an inquiry. This amounts to a human, responding to a feedback from a person about books they read, when the person hasn’t responded to the original request for feedback, by staying quiet and not repeating the question. No additional limitations are present.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657     


/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657